Citation Nr: 9913376	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  96-50 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The veteran was born in February 1946.  He has competed 
12 years of schooling and has additional training in the 
field of auto body repair.  He has occupational experience as 
a laborer, janitor, and kitchen helper.  He was last employed 
in 1990.

2.  For pension purposes the veteran suffers from dysthymia; 
right shoulder pain (bursitis); a hiatal hernia; left 
shoulder bursitis; residuals of a right ankle fracture, and 
PTSD.

3.  The veteran was determined to be unemployable as 
indicated on VA Form 10-7978M, Medical Record - Discharge 
Instructions, dated in May 1998.

4.  The veteran is precluded from engaging in substantially 
gainful employment consistent with his age, education, and 
employment experience by reason of innocently acquired 
disabilities.


CONCLUSION OF LAW

The veteran is permanently and totally unemployable due to 
permanent, nonservice connected disabilities.  38 U.S.C.A. §§ 
1502(a), 1521(a), 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(2), 
3.340, 3.342(a), 4.15, 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from January 1966 to 
January 1968.  He served as a canoneer and prime mover driver 
for an artillery battery, with service in the Republic of 
Vietnam.

The veteran has had a longstanding problem with substance 
abuse and has undergone repeated hospitalizations for 
treatment.  He also has several diagnosed conditions which 
have been rated as nonservice-connected disabilities.   These 
disabilities include dysthymia; right shoulder pain 
(bursitis); hiatal hernia; left shoulder bursitis; residuals 
of a right ankle fracture, and PTSD.

The veteran was awarded Social Security benefits in August 
1992.  The basis for the award was that he was found to be 
unemployable as a result of a December 1991 psychiatric 
evaluation which found that the veteran suffered from 
dysthymic disorder and chronic alcohol dependence.  The 
examiner said that it was extremely unlikely that the veteran 
would be able to seek and maintain gainful employment.  He 
noted that, in view of the veteran's motivation, with 
continued attempts at treatment, there was a possibility that 
the could get away from alcohol and be employable again.  

The veteran was afforded a VA mental disorders examination in 
October 1995.  The examiner noted that the veteran was on 
medication and that his dysthymia was in partial remission, 
and that his alcohol dependence was in remission.

The veteran was denied entitlement to a nonservice-connected 
pension by way of a Board decision dated in April 1996.  In 
May 1996, the veteran filed an informal claim for entitlement 
to the pension and filed a formal claim for the benefit in 
June 1996.

Associated with the claims file is a July 1996 statement from 
a VA psychiatrist which noted that the veteran had been 
receiving psychiatric treatment at the Black Hills Health 
Care System since February 1994 for major depression, 
possible PTSD and alcoholism.  The treatment had included 
inpatient treatment for substance abuse, domiciliary 
treatment and psychiatric treatment, including supportive 
psychotherapy and psychotropic medications.  He noted that, 
while the veteran had been able to work up 24 hours per week 
in simple labor while in a structured domiciliary program, he 
had not been able to work when at home as an outpatient.  The 
examiner opined that the veteran qualified for disability 
"compensation."

Associated with the claims file are VA treatment records for 
the period from November 1994 to March 1997 which show that 
the veteran was treated for his substance abuse problem on a 
number of occasions.  They also indicated that the veteran 
was involved in a Compensated Work Therapy (CWT) program on 
several occasions where he was paid for working during his 
treatment.  He was discharged from inpatient status on 
several occasions in order to return to his home to obtain 
full-time employment.  It appears from the record that the 
veteran suffered a relapse of his substance abuse in 1996 and 
1997 while attempting to obtain work.

The veteran provided testimony at a hearing at the RO in May 
1997.  He recounted his work history at unskilled jobs and 
that he last worked in 1990.  He said that he was receiving 
SSA disability benefits.  He provided further testimony 
regarding his physical disabilities and depression and how 
they affected his ability to work.  The veteran also 
submitted a claim to reopen a previously denied claim for 
service connection for PTSD.

Associated with the claims file is a second letter from the 
veteran's treating psychiatrist.  The letter, dated in May 
1997, noted continued care since 1994.  The psychiatrist said 
that the veteran had difficulty coping with his depressive 
illness, continuing his medication regimen and following 
through with vocational job outside a structured living 
situation.  The physician opined that financial assistance 
would be helpful for the veteran.

The veteran was afforded a VA PTSD examination in November 
1997.  The examiner determined that the veteran did not meet 
the diagnostic criteria for PTSD.  Moreover, the examiner 
concluded that the veteran's dysthymia was in partial 
remission, on medication, since 1989.  He assigned a global 
assessment of functioning (GAF) score of 70 due to the 
veteran's dysthymia.  

Finally, the veteran was admitted to an inpatient PTSD 
program at the VA Medical Center (VAMC) in Denver, Colorado, 
in March 1998.  The admission was for a six week program.  A 
progress note, dated March 30, 1998, reflected that several 
psychological tests were administered to the veteran upon his 
admission.  The psychologist reported that the results were 
consistent with a diagnosis of PTSD.  Additional treatment 
records for the period from March 23, 1998, to May 1, 1998, 
reflect further discussion of the veteran's PTSD and its 
impact on his employability.  He was assigned a GAF of 38 in 
March 1998.  The May 1998 discharge summary noted diagnoses 
of chronic PTSD, alcohol abuse in recent remission, and major 
depression.  The summary further noted that the veteran had 
not had a drink in seven months.  The veteran was assigned a 
GAF score of 40 upon his discharge.

Associated with the claims file is a VA Form 10-7978M, 
Medical Record - Discharge Instructions, regarding the 
veteran's period of hospitalization at the Denver VAMC.  The 
form noted that the veteran was treated for chronic PTSD and 
recommended for follow-up treatment.  The form also noted 
that the veteran was "unable to work because of severity of 
PTSD symptoms."

Finally, the Board notes that, in July 1998, the RO denied 
the veteran's attempt to reopen his claim for service 
connection for PTSD.  However, the additional medical 
evidence from the Denver VAMC was not considered in 
conjunction with the veteran's claim for a nonservice-
connected disability pension.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is plausible when his contentions and the evidence of record 
are viewed in the light most favorable to the claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA adjudicators, when considering a 
claim for entitlement to non-service-connected pension 
benefits, must consider whether the veteran is unemployable 
as a result of a lifetime disability, i.e., an "objective" 
standard, or if the veteran is not unemployable, whether 
there exists a lifetime disability which would render it 
impossible for an average person to follow a substantially 
gainful occupation, i.e., a "subjective" standard.  38 
U.S.C.A. §§ 1502(a)(1), 1521(a); 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16, and 4.17.  See also Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).

There is total disability when there is present any 
impairment of the mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  
A disability is permanent if the impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  38 C.F.R. § 3.340(b).  See 38 U.S.C.A. § 1502(a) 
(defining permanent and total disability); Talley, 2 Vet. 
App. at 285.

Total permanent disability for pension purposes is determined 
under three separate regulations.  Under 38 C.F.R. § 4.15, 
permanent total disability occurs when there is a schedular 
rating total of 100 percent pursuant to the schedule of 
ratings or when one of the following conditions exist: the 
permanent loss of the use of both hands, or of both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becoming permanently helpless or permanently bedridden.

Under 38 C.F.R. § 4.17, a veteran may establish permanent and 
total disability without a combined 100 percent schedular 
evaluation by proving he had a lifetime impairment precluding 
him from securing and following substantially gainful 
employment.  38 U.S.C.A. § 1502.  However, if there is only 
one disability under these circumstances, it must be ratable 
at 60 percent or more; if there are two or more disabilities, 
there must be at least one disability to bring the combined 
rating to seventy percent or more.  If the veteran is 
considered permanently and totally disabled under these 
criteria, he is then awarded a 100 percent schedular 
evaluation for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17.

If the veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent total 
disability rating may still be achieved on a subjective 
basis.  Under this standard, if the veteran is unemployable 
due to his disabilities, age, education, occupational 
background and other factors, he may be considered 
permanently and totally disabled for pension purposes.  38 
C.F.R. §§ 3.321(b)(2), 4.17(b).

In the instant case, the veteran's non service connected 
conditions were evaluated by the RO, and in March 1998, 
assigned 10 percent disability evaluations for pension 
purposes: dysthymia, bursitis of the right shoulder and 
bursitis of the left shoulder, hiatal hernia, and residuals 
of a fracture of the right ankle.  The combined total was 40 
percent.  The veteran's PTSD was not rated.  Accordingly, 
there is no basis to establish entitlement to a nonservice-
connected disability pension under the provisions of 
38 C.F.R. § 4.15.  The Board further finds that, given the 
status of the veteran's rated nonservice-connected 
disabilities, he does not meet the criteria for a pension 
under 38 C.F.R. § 4.16.  

Under the "subjective" standard for pension eligibility, 38 
C.F.R. § 3.321(b)(2), however, the Board has considered the 
medical evidence from the veteran's PTSD treatment program 
from the Denver VAMC, along with all the other evidence of 
record.  In evaluating the PTSD program evidence, it is 
important to note that the global assessment of functioning 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  A GAF score of 61-70 is defined as "Some 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  However, a GAF score 
of 31-40 is defined as "Some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."  
American Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 32 (4th ed. 1994) (emphasis added).

In this case, the veteran was assigned a GAF score of 38 upon 
his admission into the program and only a GAF score of 40 
after completion of the entire inpatient stay.  As noted 
previously, a GAF score of 40 is indicative of someone that 
is unable to work.  Moreover, on the VA Form 10-7978M, dated 
in May 1998, the veteran's treating physician stated that the 
veteran was unable to work due to the severity of his PTSD 
symptoms.  There is no indication in the record to show that 
the severity of the veteran's PTSD symptoms was caused by his 
substance abuse.  In fact, he had not had a drink in the 
seven months prior to his May 1998 discharge from the VAMC as 
record in the discharge summary.

In light of the medical evidence contained in the 1998 PTSD 
inpatient program summary, the prior and continuing award of 
Social Security disability benefits, and the veteran's 
limited work history at unskilled labor positions, the Board 
finds that his nonservice-connected disabilities do render 
him unemployable.  Accordingly, the veteran is entitled to a 
permanent and total disability evaluation for pension 
purposes.

The Board is aware that the veteran's PTSD was not diagnosed 
at the time of his November 1997 VA examination and that he 
received a GAF score of 70 for his dysthymia at that time.  
The Board, however, finds the evidence from the VA inpatient 
program to be more probative of the veteran's true disability 
due to a psychiatric disorder at this time.  Especially in 
light of the fact that the veteran was administered a battery 
of psychological tests during his inpatient evaluation, and 
such tests were not part of the November 1997 examination.

The Board notes that the RO failed to rate the veteran's 
diagnosed PTSD as a nonservice-connected disability and that 
the Board found that the veteran's PTSD served to render him 
unemployable.  Under normal circumstances, the RO must, in 
the first instance, adjudicate the appropriate disability 
rating and provide notice of that rating to the veteran.  The 
veteran can then appeal the rating or accept it.  The Board 
has, therefore, considered whether the veteran has been given 
adequate notice to respond, and if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In light of the favorable outcome to the veteran, 
the Board concludes that he has not been prejudiced by the 
Board's action in this case.

Finally, in granting pension benefits the Board expresses 
absolutely no opinion as to whether the veteran has presented 
new and material evidence to reopen a claim of entitlement to 
service connection for PTSD as such a claim has not been 
presented.  This Board decision is not binding upon the RO as 
to the level of disability should the veteran ever establish 
entitlement to service connection for PTSD.  Any future 
determination of a disability rating must be based upon the 
evidence of record at that time.  In this respect, the law is 
clear in providing that the evidentiary requirements to 
establish service connection for PTSD under 38 C.F.R. § 
3.304(f) are not for application in a claim for nonservice 
connected pension benefits.  Hence, as the diagnosis of PTSD 
is a medical determination, Cohen v. Brown, 10 Vet. App. 128 
(1997), and as doctors have found the veteran unemployable 
due to PTSD, the Board finds that the appellant is entitled 
to pension benefits.


ORDER

Subject to the laws and regulations governing the award of 
monetary benefits, entitlement to a permanent and total 
disability evaluation for pension purposes is granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

